Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 1 of 40
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 2 of 40




               The taking or receiving of application for insurance, including the Plaintiffs
               application for insurance;

               The receiving or collection of premiums, commissions, membership fees,
               assessments, dues or other consideration for any insurance or any part thereof,
               including any such consideration or payments from the Plaintiff; and

               The issuance or delivery of contracts of insurance to residents of this state or a
               person authorized to do business in this state, including the Plaintiff.

       This defendant may be served with personal process, by its registered agent, C T Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201, or wherever else it may be found.

                                          III.
                                JURISDICTION AND VENUE

       Venue is appropriate in Webb County, Texas because all or part of the conduct giving rise

to the causes of action were committed in Webb County, Texas and the Plaintiff and property

which is the subject of this suit are located in Webb County, Texas.

       Accordingly, venue is proper pursuant to Texas Civil Practice & Remedies Code § 15.002.

                                               IV.
                                             FACTS

       Plaintiff is the owner of a Texas Homeowner's Insurance Policy (hereinafter referred to

as "the Policy"), which was issued by INSURANCE DEFENDANT.

       Plaintiff owns the insured property, which is specifically located at 1935 Denmark Lane,

Laredo, Texas 78045 (hereinafter referred to as "the Property").

       INSURANCE DEFENDANT sold the Policy insuring the Property to Plaintiff.

       During the terms of said Policy, on or around May 21, 2017 under Policy No.

229208247 and Claim No. 462931213, Plaintiff sustained covered losses in the form of wind

and/or hail damage and damages resulting therefrom, and Plaintiff timely reported same

pursuant to the terms of the Policy. Plaintiff asked that INSURANCE DEFENDANT cover the




                                                2
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 3 of 40




cost of repairs to the Property pursuant to the Policy. After a cursory inspection, INSURANCE

DEFENDANT'S representative failed to account for the majority of damage to the roof of the

Property. Though INSURANCE DEFENDANT had the opportunity to conduct a subsequent

inspection of Plaintiffs home, INSURANCE DEFENDANT’S representative chose to reiterate

what the previous findings were, refusing to acknowledge the storm-related damage sustained by

Plaintiffs Property. It is clear INSURANCE DEFENDANT failed to conduct a full, fair and

adequate investigation of Plaintiffs covered damages.

        As detailed in the paragraphs below, INSURANCE DEFENDANT wrongfully denied

Plaintiffs claim for repairs to the Property, even though the Policy provided coverage for

losses such as those suffered by Plaintiff. Furthermore, INSURANCE DEFENDANT failed

to pay Plaintiffs claim by not providing full coverage for the damages sustained by Plaintiff.

       To date, INSURANCE DEFENDANT continues to delay in the payment for the damages

to the Property.

       INSURANCE DEFENDANT failed to perform its contractual duty to adequately

compensate Plaintiff under the terms of their Policy. Specifically, INSURANCE

DEFENDANT refused to pay the full proceeds of the Policy after conducting an outcome-

oriented investigation, although due demand was made for proceeds to be paid in an amount

sufficient to cover the damaged property, and all conditions precedent to recovery under the Policy

have been carried out and accomplished by Plaintiff. INSURANCE DEFENDANT’S conduct

constitutes a breach of the insurance contract between it and Plaintiff.

       Pleading further, INSURANCE DEFENDANT misrepresented to Plaintiff that the

damage to the Property was not covered under the Policy, even though the damage was caused

by a covered occurrence. INSURANCE DEFENDANT’S conduct constitutes a violation of




                                                   3
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 4 of 40




the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)( 1).

       INSURANCE DEFENDANT failed to make an attempt to settle Plaintiff’s claim in a

fair manner, although it was aware of its liability to Plaintiff under the Policy. Its conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

CODE §541.060(a)(2)(A).

       INSURANCE DEFENDANT failed to explain to Plaintiff any valid reason for its coverage

denial and offer of an inadequate settlement. Specifically, it failed to offer Plaintiff full

compensation, without any valid explanation why full payment was not being made. Furthermore,

INSURANCE DEFENDANT did not communicate that any future settlements or payments would

be forthcoming to pay for the entire loss covered under the Policy, nor did it provide any explanation

for the failure to adequately settle Plaintiffs claim. INSURANCE DEFENDANT conduct is a

violation oftheTexas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(3).

       INSURANCE DEFENDANT failed to meet its obligations under the Texas Insurance Code

regarding timely acknowledging Plaintiffs claim, beginning an investigation of Plaintiff’s

claim, and requesting all information reasonably necessary to investigate Plaintiffs claim within

the statutorily mandated time of receiving notice of Plaintiffs claim. Its conduct constitutes

a violation ofthe Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.

       Further, INSURANCE DEFENDANT failed to accept or deny Plaintiffs full and

entire claim within the statutorily mandated time of receiving all necessary information. Its

conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.

TEX. INS. CODE §542.056.

       INSURANCE DEFENDANT failed to meet its obligations under theTexas Insurance Code

regarding payment of claims without delay. Specifically, it has delayed full payment of




                                                  4
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 5 of 40




Plaintiffs claim and, to date, Plaintiff has not received full payment for the claim. Its conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

CODE §542.058.

        From and after the time Plaintiffs claim was presented to INSURANCE

DEFENDANT, its liability to pay the full claim in accordance with the terms of the Policy was

reasonably clear. However, it has refused to pay Plaintiff in full, despite there being no basis

whatsoever upon which a reasonable insurance company would have relied to deny the full

payment. INSURANCE DEFENDANT’S conduct constitutes a breach of the common law duty

of good faith and fair dealing.

        Additionally, INSURANCE DEFENDANT knowingly or recklessly made false

representations, as described above, as to material facts and/or knowingly concealed all or part of

material information from Plaintiff.

        Because of INSURANCE DEFENDANT’S wrongful acts and omissions, Plaintiff

was forced to retain the professional services of the attorney and law firm who is

representing Plaintiff with respect to these causes of action.

                                                 V.
              CAUSES OF ACTION AGAINST INSURANCE DEFENDANT
A.      BREACH OF CONTRACT
        INSURANCE DEFENDANT’S conduct constitutes a breach of the insurance contract

between it and Plaintiff. Defendant’s failure and/or refusal, as described above, to pay Plaintiff

adequate compensation as it is obligated to do under the terms of the Policy in question, and

under the laws of the State of Texas, constitutes a breach of the insurance contract with

Plaintiff.

B.      NONCOMPLIANCE WITH TEXAS INSURANCE CODE:



                                                  5
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 6 of 40




       1.      UNFAIR SETTLEMENT PRACTICES

       INSURANCE DEFENDANT’S conduct constitutes multiple violations of the Texas

Insurance Code, Unfair Settlement Practices: TX. INS. CODE §541.060(a). All violations under this

article are made actionable by TEX. INS. CODE §541.151.

       INSURANCE DEFENDANT’S unfair settlement practice, as described above, of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE §541.060(a)(1).

       INSURANCE DEFENDANT’S unfair settlement practice, as described above, of

failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

even though its liability under the Policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(a)(2)(A).

       INSURANCE DEFENDANT’S unfair settlement practice, as described above, of

refusing to pay Plaintiffs claim without conducting a reasonable investigation, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(a)(7).

       2.     THE PROMPT PAYMENT OF CLAIMS

       INSURANCE DEFENDANT’S conduct constitutes multiple violations of the Texas

Insurance Code, Prompt Payment of Claims. All violations made under this article are made

actionable by TEX. INS. CODE §542.060.

       INSURANCE DEFENDANT’S failure to acknowledge receipt of Plaintiffs claim,

commence investigation of the claim, and request from Plaintiff all items, statements, and forms




                                                 6
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 7 of 40




that it reasonably believed would be required within the applicable time constraints, as

described above, constitutes a non-prompt payment of claims and a violation of TEX. INS. CODE

§542.055.

       INSURANCE DEFENDANT’S failure to notify Plaintiff in writing of its acceptance or

rejection of the claim within the applicable time constraints constitutes a non-prompt payment

of the claim. TEX. INS. CODE §542.056.

       INSURANCE DEFENDANT’S delay of the payment of Plaintiffs claim following its

receipt of all items, statements, and forms reasonably requested and required, longer than the

amount of time provided for, as described above, constitutes a non-prompt payment of the claim.

TEX. INS. CODE §542.058.

C.     BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       INSURANCE DEFENDANT’S conduct constitutes a breach of the common law duty of

good faith and fair dealing owed to insureds pursuant to insurance contracts.

       INSURANCE DEFENDANT’S failure, as described above, to adequately and reasonably

investigate and evaluate Plaintiff’s claim, although, at that time, it knew or should have known by

the exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach of

the duty of good faith and fair dealing.

                                              VI.
                                           KNOWLEDGE

       Each of the acts described above, together and singularly, was done "knowingly" by

INSURANCE DEFENDANT as that term is used in the Texas Insurance Code, and was a

producing cause of Plaintiff s damages described herein.

                                              VII.
                                            DAMAGES




                                                 7
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 8 of 40




         Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the proximate and producing causes of the damages sustained by Plaintiff.

         As previously mentioned, the damages caused by the covered losses have not been

properly addressed or repaired in the months since the loss occurred, causing further damage to the

Property, and causing undue hardship and burden to Plaintiff. These damages are a direct result of

INSURANCE DEFENDANT’S mishandling of Plaintiff s claim in violation of the laws set forth

above.

         For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which

is the amount of the claim, together with attorney's fees.

         For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include the loss of the benefits that should have been paid

pursuant to the policy, court costs, and attorney's fees. For knowing conduct of the acts described

above, Plaintiff asks for three times the actual damages. TEX. INS. CODE §541.152.

         For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

Plaintiff is entitled to the amount of Plaintiffs claim, as well as ten (10) percent interest per annum

on the amount of such claim as damages, together with attorney's fees. TEX. INS. CODE

§542.060.

         For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, losses due to nonpayment of the amount the insurer owed, and

exemplary damages.

         For the prosecution and collection of this claim, Plaintiff has been compelled to

engage the services of the attorney whose name is subscribed to this pleading. Therefore,




                                                   8
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 9 of 40




Plaintiff is entitled to recover a sum for the reasonable and necessary services of Plaintiffs

attorney in the preparation and trial of this action, including any appeals to the Court of Appeals

and/or the Supreme Court of Texas.

                                                VIII.

        In addition, as to any exclusion, condition, or defense pled by INSURANCE

DEFENDANT, Plaintiff would show that:

       The clear and unambiguous language of the policy provides coverage for damage caused

by losses made the basis of Plaintiffs claim, including the cost of access to fix the damages;

       In the alternative, any other construction of the language of the policy is void as against

public policy;

       Any other construction and its use by the INSURANCE DEFENDANT violates the Texas

Insurance Code section 541 et. seq. and is void as against public policy;

       Any other construction is otherwise void as against public policy, illegal, and violates state

law and administrative rule and regulation.

       In the alternative, should the Court find any ambiguity in the policy, the rules of

construction of such policies mandate the construction and interpretation urged by Plaintiff;

       In the alternative, INSURANCE DEFENDANT is judicially, administratively, or equitably

estopped from denying Plaintiffs construction of the policy coverage at issue;

       In the alternative, to the extent that the wording of such policy does not reflect the true

intent of all parties thereto. Plaintiff pleads the doctrine of mutual mistake requiring information.

                                          IX.
                                REQUEST FOR DISCLOSURES

       Pursuant to the Texas Rules of Civil Procedure 194, Plaintiff requests that INSURANCE

DEFENDANT provide the information required in a Request for Disclosure.



                                                  9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 10 of 40




                                  X.
         FIRST REQUEST FOR PRODUCTION TO INSURANCE DEFENDANT

        1) Produce the INSURANCE DEFENDANT’S complete claim file (excluding all
           privileged portions) in your possession for Plaintiffs property relating to or arising out
           of any damages caused by the loss for which INSURANCE DEFENDANT opened a
           claim under the Policy. Please produce a privilege log for any portions withheld on a
           claim of privilege.

       2) Produce all non-privileged emails and other forms of communication between
          INSURANCE DEFENDANT, its agents, adjusters, employees, or representatives and
          the adjuster, and/or their agents, adjusters, representatives or employees relating to,
          mentioning, concerning or evidencing the Plaintiffs property which is the subject of
          this suit.

       3) Produce any complete claim file (excluding all privileged portions) in the
          INSURANCE DEFENDANT’S possession for the Plaintiff/insured and/or for the
          Plaintiffs property as listed in the Plaintiffs Original Petition, relating to or arising
          out of any claim for damages which INSURANCE DEFENDANT opened a claim
          under any policy. Please produce a privilege log for any portions withheld on a claim
          of privilege.


                                                 XI.

       As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiffs counsel states that

the damages sought are in an amount within the jurisdictional limits of this Court. In an effort to

comply with Texas law and procedure, Plaintiff seeks only monetary relief of $100,000.00 or less

including damages of any kind, penalties, costs, pre-judgment interest and attorney’s fees.

Furthermore, Plaintiffs damages do not exceed $74,999.99. Therefore, all the damages described

in this petition are within the jurisdictional limits of the Court. Additionally, Plaintiff offers the

following binding stipulation: Plaintiff, both individually and through any other assumed name

who seeks damages against Defendant, and Plaintiffs heirs and assigns who may also seek damage

against Defendant will neither seek nor accept from Defendant any damages, recovery, or award

which may be rendered in the above-captioned matter in excess of Seventy-Four Thousand Nine

Hundred Ninety-Nine and 99/100 Dollars ($74,999.99), exclusive of interest and costs. Plaintiff



                                                  10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 11 of 40




further stipulates that “damages, recovery, or award” include exemplary and punitive damages,

penalties, and interest for attorney’s fees, interest awarded as damages pursuant to Texas Ins. Code

§ 542.060, attorney’s fees pursuant to Texas Ins. Code § 542.152, and penalties pursuant to Texas

Business and Commerce Code Chapter 17, either independently, or by virtue of the Texas Ins.

Code § 541.151, but are still exclusive of interest and costs.

                                                XII.
                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that INSURANCE

DEFENDANT be cited to appear and answer herein; that, on final hearing, Plaintiff have judgment

against INSURANCE DEFENDANT for an amount, deemed to be just and fair by the jury, which

will be a sum within the jurisdictional limits of this Court; for costs of suit; for interest on the

judgment; for pre-judgment interest; and, for such other and further relief, in law or in equity, either

general or special, including the non-monetary relief of declaratory judgment against the

INSURANCE DEFENDANT, to which Plaintiff may be justly entitled.

                                        Respectfully submitted,

                                        KETTERMAN ROWLAND & WESTLUND
                                        16500 San Pedro, Suite 302
                                        San Antonio, Texas 78232
                                        Telephone:    (210) 490-7402
                                        Facsimile:    (210) 490-8372

                                        BY:    /s/Lauren P. Spencer
                                                Robert A. Pollom
                                                State Bar No. 24041703
                                                robert@krwlawyers.com
                                                Lauren P. Spencer
                                                State Bar No. 24096336
                                                Lauren.spencer@krwlawyers.com

                                                ATTORNEYS FOR PLAINTIFF

                          PLAINTIFF REQUESTS A TRIAL BY JURY



                                                  11
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 12 of 40
                                                                                                                     Filed
                                                                                                      2/25/2019 8:39 AM
                                                                                                        Esther Degoliado
                                                                                                            District Clerk
                                                                                                           Webb District
                                                                                                     Esmeralda Alvarado
                                    CAUSE NO.                                                        2019CVHOOO350D4

HOMERO MORALES                                      §                     IN THE DISTRICT COURT
                                                    §
                                                    §
V.                                                  §                           JUDICIAL DISTRICT
                                                    §
                                                    §
ALLSTATE TEXAS LLOYD’S                              §                       WEBB COUNTY, TEXAS

                     PLAINTIFF’S REQUEST FOR PRODUCTION TO
                   DEFENDANT LIBERTY INSURANCE CORPORATION

TO:     DEFENDANT ALLSTATE TEXAS LLOYD’S, by and through its registered agent, C T
        Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that the above-named

Defendant, ALLSTATE TEXAS LLOYD’S (hereinafter referred to as "Defendant"), disclose, within

fifty (50) days after the date of service of this request, the information or material described in the

following request for production.

                                                Respectfully submitted,

                                                KJ5TTERMAN ROWLAND & WESTLUND
                                                16500 San Pedro, Suite 302
                                                San Antonio, Texas 78232
                                                Telephone:     (210)490-7402
                                                Telefacsimile: (210)490-8372


                                        BY:     /s/ Lauren P. Snencer
                                                ROBERT A. POLLOM
                                                State Bar No. 24041703
                                                LAUREN P. SPENCER
                                                State Bar No. 24096336

                                                ATTORNEYS FOR PLAINTIFF




                                              Page 1 of JO
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 13 of 40




                                     CERTIFICATE OF SERVICE

I hereby certify that a true arid correct copy of the above and foregoing has been served, along with Plaintiffs
Original Petition, to the following representative for the Defendant:

        C T Corporation System
        1999 Bryan Street, Suite 900
        Dallas, Texas 75201

        Registered Agentfor Defendant

        on this the 25th day of February, 2019.


                                                   A’/ Lauren P. Spencer
                                                   LAUREN P. SPENCER




                                                  Page 2 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 14 of 40




                                          INSTRUCTIONS

L       Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document’s numbers). There is a
duty to supplement any answer made to the request for documents when the original answer is no
longer true, or was incorrect or incomplete when made.

2.       For each document or other requested information that you assert is privileged or is not
discoverable, identify that document or other requested information. State the specific grounds for
the claim of privilege or other applicable ground for exclusion. Also, for each document you claim
is not discoverable, state the date of the document, the name, job title, and address of the person who
prepared it; the name, address and job title of the person to whom it was addressed, circulated, or
who saw it; the name, job title, and address of the person now in possession of the document; a
description of the subject matter of the document; the document's present location; and the
custodian for the document.

3.       For a document that no longer exists or cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document's existence or any facts about
the lost document.

4.      The documents produced pursuant to the following requests for documents are considered
to be authentic unless a proper objection is asserted as to the documents' authenticity under the Texas
Rules of Civil Procedure.




                                             Page 3 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 15 of 40




                                              DEFINITIONS

      The following definitions shall have the following meanings, unless the context of the requests
for documents require otherwise:

1.      “PLAINTIFF”' means HOMERO MORALES, along with his family members, agents,
representatives, and all other persons acting in concert with him, or under his control, whether
directly or indirectly, including any attorney.

2.      "DEFENDANT," means ALLSTATE TEXAS LLOYD’S, along with its agents,
representatives, and all other persons acting in concert with it, or under its control, whether directly or
indirectly, including any attorney.

3.       "DOCUMENT," "DOCUMENTS" and "DOCUMENTATION” are used in their
broadest sense and mean all written, printed, typed, recorded, or graphic matter of every kind and
description, source and authorship, both originals and all nonidentical copies thereof, and all written,
printed typed, recorded, or graphic matter ofevery kind and description, both originals and copies, and
all attachments and appendices thereto, in your possession, custody or control, or known by you to
exist, irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any government
agency, department, administrative or private entity or person. Without limiting the foregoing, the
terms "document" and "documents" include handwritten, typewritten, printed, photocopied,
photographic or recorded, stenographic, computer-generated, computer-installed or electronically
stored matters, however and by whomever produced, prepared, reproduced, disseminated or made,
and includes communications in words, symbols, pictures, sound recordings, films, tapes and
information stored in, or accessible through, computer or other information storage or retrieval
systems, together with the codes and/or programming instruction and other materials necessary to
understand and use such systems. For purposes ofillustration and no limitation, "documents" includes:
accounts; advertising; affidavits; agendas; agreements; analyses; analytical records; announcements;
appointment books; appraisals; articles; bills; statements and other records of obligations and
expenditures; books; brochures; bulletins; calendars; checks; cancelled checks, vouchers, receipts and
other records of payments; charts, drawings; check registers; checkbooks; circulars; collateral files
and contents; communications; compilations; confirmations; consultant's reports; contracts; corporate
by-laws; coiporate charters; correspondence; credit files and contents; data compilations from which
information can be obtained (including matter used in data processing); deeds of trust; deposit slips,
diaries, diary entries; drafts; envelopes; folders or similar containers; expense reports; facsimile
transmissions; files; film tape; financial statements; forecasts; graphs; guaranty agreements; instructions,
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of financial data;
letters; letters of credit; lists; log books; logs, notes or memoranda of telephonic or face-to-face
conversations; manuals; maps, marginal notations; memoranda of all kinds to and from any persons,
agencies or entities; messages; microfilm; microfiche; minutes; minute books; notes; notebooks;
notices; pamphlets; parts lists; papers; photographs, press releases; printed matter (including
published books, articles, speeches and newspaper clippings); printouts; programs; punch cards;
purchase orders; receipts; recommendations; records; records of administrative, technical and
financial actions taken or recommenced; reports; safety deposit boxes and contents and records of
                                                Page 4 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 16 of 40




entry; schedules; security agreements; sell orders; sound recordings; specifications; speeches;
statement of bank accounts; statements, interviews; statistical data; statistical statements, stock
transfer ledger; studies; surveys; tables; tabulations; tape or disk recordings; tape programs; technical
and engineering reports, evaluations; advice; recommendations; commentaries; conclusions; studies;
test plans; manuals; procedures; data; reports; results and conclusions; summaries, minutes, notes
and other records and recording of any conference, meetings, visits, negotiations, statement,
interviews or telephone conversations; other summaries; telegrams; teletypes, telexes and other
communications sent or received; time records; telephone bills or records; trade letters; transcripts of
hearings; transcripts of testimony; UCC instruments; video recordings; visitor records; vouchers;
work assignments; work sheets; work papers; and all other printed, written, handwritten, typewritten,
recorded, stenographic, computer-generated, computer-stored or electronically stored matter,
however or by whomever produced, prepared, reproduced, disseminated or made, the contents of
which relate to, discuss, consider or otherwise refer to the subject matter of the particular discovery
requested.

4.     "PERSON" includes individuals, associates of individuals, partnerships, joint-stock
companies, corporations, or trustee or receiver of an individual, association of individuals, joint-
stock company or corporation, and any other type of entity or institution, whether formed for
business or any other purposes.

5.      "PARTY" shall mean any party whomsoever to the dispute, and includes each party's agents,
employees, attorneys, representatives, predecessors, successors, affiliates, partners, officers,
directors, principals and any and all other persons acting or purporting to act on the party's behalf or
under the party's control. For purposes of the duty to supplement, the term also includes entities,
which become parties subsequent to the date this request for documents is served.

6.      "RELATING TO" and or "RELATES TO" means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.

7.      "CONCERNING" means, in whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
constituting.

8.      "COMMUNICATION" means the transmission, sending and/or receipt of information of any
kind by or through any means, including but not limited to speech, writings, language (machine, foreign
or otherwise), computer electronics of any kind (e.g., email), magnetic tape, videotape, photographs,
graphs, symbols, signs, magnetic or optical disks, "floppy disks", CD-ROM disks, sound, radio or
video signals, telecommunication, telephone teletype, facsimile, telegraph, microfilm, microfiche,
photographic film of any type and other media of any kind. The term "communication" also
includes, without limitations, all "records" (as hereafter defined) and all inquiries, discussions,
conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demands, complaints, and press, publicity or trade releases.


                                              Page 5 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 17 of 40




9.      "RECORD(S)" means all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or
otherwise, all drafts, alterations, modifications, changes and amendments, graphic or any electronic
or mechanical records or representation of any kind, created during the period 2000 to present. Any
electronic records or computer data which may exist shall be produced in ASCii comma delimited to
fixed length filed format and shall include all files, records, instructions, codes or other information
necessary to retrieve the data. Electronic data should be produced in Microsoft Access 95 or
Microsoft Access 95, 97 or.2000 (MDB) formal, Dbase (DU) format, Excel (xls) format or ASCii
comma delimited or fixed length format (txt) and shall include all file, record and field format
definitions and the instructions, codes or information necessary to retrieve the data. Such electronic
data should be provided on one of the following media. Zip disk, Jaz disk, CD-ROM or 3.5” floppy
disk.

10.     "DATE" means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

11.     "DESCRIBE” and "IDENTIFY,” when referring to a person, require statements of the
following:

a      The full name.
b.     The present or last known residential address.
c.     The present or last known residential and office telephone numbers.
d.     The present occupation, job title, employer, and employer's address at the time of the event
       or period referred to in each particular request.
e.     In the case of any person other than an individual, identify the officer, employee, or agent
       most closely connected with the subject matter of the request and identify the officer who is
       responsible for supervising that officer or employee.

12.     "DESCRIBE" and IDENTIFY,” when referring to a document, are defined to require that
you state the following:

a.     The nature (e.g., letter, handwritten note) of the document
b.     The title or heading that appears on the document
c      The date of the document and the date of each addendum supplement, or other addition or
       change.
d.     The identity of the author and of the signer of the document, and of the person on whose
       behalfor at whose request or direction the document was prepared or delivered.
e      The present location of the document, and the name, address, position, or title, and
       telephone number of the person or person having custody of the document.

13.     The words "AND" and "OR" should be construed either conjunctively or disjunctively as
required by the context to bring within the scope of these discovery requests any answer, response or
document that might be deemed outside its scope by another construction.

                                              Page 6 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 18 of 40




14.     "PERTAINS TO" or "PERTAINING TO" means relates to, refers to, contains, concerns,
describes, embodies, mentions, constitutes, supports, corroborates, demonstrates, proves, evidences,
shows, reflects, refutes, disputes, rebuts, controverts or contradicts.

15.   The term "LAWSUIT" means Homero Morales v. Allstate Texas Lloyd's; In the
Designated Judicial District Court of Webb County, Texas.

16.    "RESIDENCE" and/or "PROPERTY" refers to the home located at 1935 Denmark Lane,
Laredo, Texas 78045.




                                            Page 7 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 19 of 40




        PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT
                         ALLSTATE TEXAS LLOYD’S

   1. The entire claims investigation files generated and maintained by Defendant in the ordinary
      course of business pertaining to Plaintiffs claim(s) making the basis of this lawsuit.

RESPONSE:

   2. All training and educational materials which instruct Defendant’s claims adjusters or claims
      handlers in handling claims for property damage coverage under Defendant’s homeowners’
      insurance policies in Texas. This request is limited to the last five (5) years.

RESPONSE:


   3. All training and educational materials which instruct claims adjusters or claims handlers in
      handling claims for coverage for property damage, hurricane damage, hail, water damage, roof
      and/or wind damage under Defendant’s homeowners’ insurance policies in Texas. This request is
      limited to the last five (5) years.

RESPONSE:


   4. All procedure or policy manuals or guides meant to guide and assist Defendant’s claims adjusters
      or claims handlers in handling claims for property damage, including the criteria for and die process
      for evaluating whether coverage exists under Defendant’s homeowners’ insurance policies in
      Texas. This request is limited to the last five (5) years.

RESPONSE:


   S. All procedure or policy manuals or guides meant to guide and assist Defendant’s claims adjusters
      or claims handlers in handling claims for property damage, hurricane damage, hail, water
      damage, roof damages, and/or wind damage to the house, including the criteria, for and the
      process for, evaluating whether coverage exists under Defendant’s homeowners' insurance
      policies in Texas. This request is limited to the last five (5) years.

RESPONSE:


   6 All communications and documents, including electronic, between Defendant and Plaintiff
     regarding Plaintiffs claim(s).

RESPONSE:

                                               Page 8 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 20 of 40




   7. All communications and documents, including electronic, between Defendant and any third
      party regarding Plaintiffs claim(s).

RESPONSE:

   8. Any and all claims files and claim reports, including but not limited to notes, emails, data,
      photos, videos, manuals, guides, summaries and claim documents, regarding all homeowner
      insurance claims made by Plaintiff under their homeowner insurance policy/policies with
      Defendant, specifically regarding damage to the: exterior and interior of Plaintiffs Property,
      This request is limited to the last ten (10) years.

RESPONSE:


   9. Any and all records Defendant received, including those obtained by way of deposition by
      written questions, regarding Plaintiffs Property made the basis of this lawsuit.

RESPONSE:


    10. Any and all reference materials, handouts, manuals, outlines, articles, and/or documents
        that have been distributed by and/or disbursed to Defendant regarding the price estimates of
        contractors and changes of those estimates within different geographical areas of the State of
        Texas. This request is limited to the last five (5) years.

RESPONSE:

    11. Any and all materials, documents, files, invoices, and/or reports of any and all contractors and
        roofing companies retained to investigate, inspect, and/or evaluate Plaintiffs claim(s) made
        the basis of this lawsuit, prepared on behalf of the Defendant.

RESPONSE:


    12 Any and all activity logs relating to Plaintiffs claim(s) for property damage, hurricane
damage, hail, water damage, roof damage, and/or wind damage to her property, and specifically, the
claim(s) made the basis of this suit.

RESPONSE:

    13. Any and all documents, including correspondence and checks, exchanged between
        Defendant and any and all vendors concerning Plaintiffs claim(s).

RESPONSE-

                                              Page 9 of10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 21 of 40




  14. Any and all reports, documents or correspondence reflecting the history of payment and
      reserves on this file.

RESPONSE:

  15. The entire underwriter's file for underwriting the insurance policy made the basis of this
      lawsuit.

RESPONSE:




                                         Page 10 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 22 of 40
                                                                                                                    File
                                                                                                     2/25/2019 8:39 At
                                                                                                       Esther Degoliad
                                                                                                           District Cler
                                                                                                          Webb Di$tri<
                                                                                                    Esmeralda Alvarad
                                    CAUSE NO.                                                       2019CVH000358D

HOMERO MORALES                                     §                     fN THE DISTRICT COURT
                                                   §
                                                   §
V.                                                 §                           JUDICIAL DISTRICT
                                                   §
                                                   §
ALLSTATE TEXAS LLOYD’S                             §                      WEBB COUNTY, TEXAS


                    PLAINTIFF’S FIRST SET OF INTERROGATORIES TO
                        DEFENDANT ALLSTATE TEXAS LLOYD’S

TO:     DEFENDANT ALLSTATE TEXAS LLOYD’S, by and through its registered agent, C T
        Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      Pursuant to Rule 197 ofthe Texas Rules ofCivil Procedure, Plaintiffrequests that the above-named

Defendant, ALLSTATE TEXAS LLOYD’S (hereinafter referred to as "Defendant”), disclose, within

fifty (50) days after the date of service of this request, the information or material described in Ore

following set of interrogatories.

                                               Respectfully submitted,

                                               KETTERMAN ROWLAND & WESTLUND
                                               16500 San Pedro, Suite 302
                                               San Antonio, Texas 78232
                                               Telephone: (210) 490-7402
                                               Telefacsimile: (210)490-8372


                                       BY:     /s/Lauren P. Spencer
                                               ROBERT A. POLLOM
                                               State Bar No. 24041703
                                               LAUREN P. SPENCER
                                               State Bar No. 24096336

                                               ATTORNEYS FOR PLAINTIFF




                                                                                       Page 1
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 23 of 40




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been served, along
with Plaintiff’s Original Petition, to the following representative for the Defendant:

       C T Corporation System
       1999 Bryan Street, Suite 900
       Dallas, Texas 75201

       Registered Agentfor Defendant

       on this the 25th day of February, 2019.


                                               /s/Lauren P. Spencer
                                               LAUREN P. SPENCER




                                             Page 2 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 24 of 40




                                          INSTRUCTIONS

I       Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document's numbers). There is a
duty to supplement any answer made to the request for documents when the original answer is no
longer true, or was incorrect or incomplete when made.

2.       For each document or other requested information that you assert is privileged or is not
discoverable, identify that document or other requested information. State the specific grounds for
the claim of privilege or other applicable ground for exclusion. Also, for each document you claim
is not discoverable, state the date of the document, the name, job title, and address ofthe person who
prepared it; the name, address and job title of the person to whom it was addressed, circulated, or
who saw it; the name, job title, and address of the person now in possession of the document; a
description of the subject matter of the document; the document's present location; and the
custodian for the document.

3.       For a document that no longer exists or cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document's existence or any facts about
the lost document.

4.      The documents produced pursuant to the following requests for documents are considered
to be authentic unless a proper objection is asserted as to the documents' authenticity under the Texas
Rules of Civil Procedure.




                                             Page 3 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 25 of 40




                                              DEFINITIONS

      The following definitions shall have the following meanings, unless the context of the requests
for documents require otherwise:

1.      “PLAINTIFF’" means HOMERO MORALES, along with his family members, agents,
representatives, and all other persons acting in concert with him, or under his control, whether
directly or indirectly, including any attorney.

2.      "DEFENDANT," means ALLSTATE TEXAS LLOYD’S, along with its agents,
representatives, and all other persons acting in concert with it, or under its control, whether directly or
indirectly, including any attorney.

3.       "DOCUMENT," "DOCUMENTS" and "DOCUMENTATION” are used in their
broadest sense and mean all written, printed, typed, recorded, or graphic matter of every kind and
description, source and authorship, both originals and all nonidentical copies thereof, and all written,
printed, typed, recorded, or graphic matter of every kind and description, both originals and copies, and
all attachments and appendices thereto, in your possession, custody or control, or known by you to
exist, irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any government
agency, department, administrative or private entity or person. Without limiting the foregoing, the
terms "document" and "documents" include handwritten, typewritten, printed, photocopied,
photographic or recorded, stenographic, computer-generated, computer-installed or electronically
stored matters, however and by whomever produced, prepared, reproduced, disseminated or made,
and includes communications in words, symbols, pictures, sound recordings, films, tapes and
information stored in, or accessible through, computer or other information storage or retrieval
systems, together with the codes and/or programming instruction and other materials necessary to
understand and use such systems. For purposes of illustration and no limitation, "documents" includes:
accounts; advertising; affidavits; agendas; agreements; analyses; analytical records; announcements;
appointment books; appraisals; articles; bills; statements and other records of obligations and
expenditures; books; brochures; bulletins; calendars; checks; cancelled checks, vouchers, receipts and
other records of payments; charts, drawings; check registers; checkbooks; circulars; collateral files
and contents; communications; compilations; confirmations; consultant's reports; contracts; corporate
by-laws; corporate charters; correspondence; credit files and contents; data compilations from which
information can be obtained (including matter used in data processing); deeds of trust; deposit slips,
diaries, diary entries; drafts; envelopes; folders or similar containers; expense reports; facsimile
transmissions; files; film tape; financial statements; forecasts; graphs; guaranty agreements; instructions,
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of financial data;
letters; letters of credit; lists; log books; logs, notes or memoranda of telephonic or face-to-face
conversations; manuals; maps, marginal notations; memoranda of all kinds to and from any persons,
agencies or entities; messages; microfilm; microfiche; minutes; minute books; notes; notebooks;
notices; pamphlets; parts lists; papers; photographs, press releases; printed



                                                Page 4 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 26 of 40




matter (including published books, articles, speeches and newspaper clippings); printouts; programs;
punch cards; purchase orders; receipts; recommendations; records; records ofadministrative, technical
and financial actions taken or recommenced; reports; safety deposit boxes and contents and records
of entry; schedules; security agreements; sell orders; sound recordings; specifications; speeches;
statement of bank accounts; statements, interviews; statistical data; statistical statements, stock
transfer ledger; studies; surveys; tables; tabulations; tape or disk recordings; tape programs; technical
and engineering reports, evaluations; advice; recommendations; commentaries; conclusions; studies;
test plans; manuals; procedures; data; reports; results and conclusions; summaries, minutes, notes
and other records and recording of any conference, meetings, visits, negotiations, statement,
interviews or telephone conversations; other summaries; telegrams; teletypes, telexes and other
communications sent or received; time records; telephone bills or records; trade letters; transcripts of
hearings; transcripts of testimony; UCC instruments; video recordings; visitor records; vouchers;
work assignments; work sheets; work papers; and all other printed, written, handwritten, typewritten,
recorded, stenographic, computer-generated, computer-stored or electronically stored matter,
however or by whomever produced, prepared, reproduced, disseminated or made, the contents of
which relate to, discuss, consider or otherwise refer to the subject matter of the particular discovery
requested.

4.     "PERSON" includes individuals, associates of individuals, partnerships, joint-stock
companies, corporations, or trustee or receiver of an individual, association of individuals, joint-
stock company or corporation, and any other type of entity or institution, whether formed for
business or any other purposes.

5.      "PARTY" shall mean any party whomsoever to the dispute, and includes each party1s agents,
employees, attorneys, representatives, predecessors, successors, affiliates, partners, officers,
directors, principals and any and all other persons acting or purporting to act on the partes behalf or
under the party's control. For purposes of the duty to supplement, the term also includes entities,
which become parties subsequent to the date this request for documents is served.

6.      "RELATING TO" and or "RELATES TO" means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.

7.      "CONCERNING" means, in whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
constituting.

8.      "COMMUNICATION" means the transmission, sending and/or receipt of information of any
kind by or through any means, including but not limited to speech, writings, language (machine, foreign
or otherwise), computer electronics of any kind (e.g., email), magnetic tape, videotape, photographs,
graphs, symbols, signs, magnetic or optical disks, "floppy disks", CD-ROM disks, sound, radio or
video signals, telecommunication, telephone teletype, facsimile, telegraph, microfilm, microfiche,
photographic film of any type and other media of any kind. The term "communication" also
includes, without limitations, all "records" (as hereafter defined) and all inquiries, discussions,

                                              Page 5 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 27 of 40




conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demands, complaints, and press, publicity or trade releases.

9.      "RECORD(S)" means all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or
otherwise, all drafts, alterations, modifications, changes and amendments, graphic or any electronic
or mechanical records or representation of any kind, created during the period 2000 to present. Any
electronic records or computer data which may exist shall be produced in ASCii comma delimited to
fixed length filed format and shall include all files, records, instructions, codes or other information
necessary to retrieve the data. Electronic data should be produced in Microsoft Access 95 or
Microsoft Access 95, 97 or.2000 (MDB) formal, Dbase (DU) format, Excel (xls) format or ASCii
comma delimited or fixed length format (txt) and shall include all file, record and field format
definitions and the instructions, codes or information necessary to retrieve the data. Such electronic
data should be provided on one of the following media. Zip disk, Jaz disk, CD-ROM or 3.5" floppy
disk.

10.     "DATE" means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

11.     "DESCRIBE" and "IDENTIFY,” when referring to a person, require statements of the
following:

a      The full name.
b.     The present or last known residential address.
c.     The present or last known residential and office telephone numbers.
d.     The present occupation, job title, employer, and employer's address at the time of the event
       or period referred to in each particular request.
e.     In the case of any person other than an individual, identify the officer, employee, or agent
       most closely connected with the subject matter of the request and identify the officer who is
       responsible for supervising that officer or employee.

12.     "DESCRIBE" and IDENTIFY,” when referring to a document, are defined to require that
you state the following:

a.     The nature (e.g., letter, handwritten note) of the document
b.     The title or heading that appears on the document
c      The date of the document and the date of each addendum supplement, or other addition or
       change.
d      The identity of the author and of the signer of the document, and of the person on whose
       behalf or at whose request or direction the document was prepared or delivered.

e      The present location of the document, and the name, address, position, or title, and
       telephone number of the person or person having custody of the document.

                                              Page 6 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 28 of 40




13.     The words "AND" and "OR" should be construed either conjunctively or disjunctively as
required by the context to bring within the scope of these discovery requests any answer, response or
document that might be deemed outside its scope by another construction.

14.     "PERTAINS TO" or "PERTAINING TO" means relates to, refers to, contains, concerns,
describes, embodies, mentions, constitutes, supports, corroborates, demonstrates, proves, evidences,
shows, reflects, refutes, disputes, rebuts, controverts or contradicts.

15.   The term "LAWSUIT" means Homero Morales v. Allstate Texas Lloyd 's; In the
Designated Judicial District Court of Webb County, Texas.

16.    "RESIDENCE" and/or "PROPERTY" refers to the home located at 1935 Denmark Lane,
Laredo, Texas 78045.




                                            Page 7 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 29 of 40




          PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT
                          ALLSTATE TEXAS LLOYD’S

1.     State the name, address, telephone number, and position or job title of all persons answering
these interrogatories.

RESPONSE:


2.     State whether Defendant contends that any conditions precedent to Plaintiffs recovery has
not been met, whether said conditions be stated in the insurance policy or required by law. If so, state
what conditions have not been met.

RESPONSE:


3.     List the date(s) Defendant requested that Plaintiffprovide any named Defendant(s) in this cause
of action with requested information that was required in order to properly evaluate Plaintiff’s
claim(s).

RESPONSE:


4.     List the date(s) Defendant received Plaintiffs notice of claim(s) for coverage for property
damages, the date(s) Defendant first acknowledged Plaintiffs notice of claim(s), and in what form
the notice of claim was submitted.

RESPONSE:


5.      State the name, address, telephone number, and job title or position of all persons who
issued, adjusted, investigated, reviewed, handled, made entries, made decisions, or exchanged any
documents or communications, including electronic, regarding Plaintiffs insurance policy or the
claim(s) made the basis of this lawsuit, including the name, address, and telephone number of the
supervisor of the identified person. For any such person who is no longer an employee, agent, or
representative of any defendant, please so indicate and provide the person’s last known address and
telephone number.
RESPONSE:


6       State every basis, in fact and in the terms of Plaintiffs policy, for Defendant's denial
and/or recommendation of denial of Plaintiffs claim(s).

RESPONSE:

                                              Page 8 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 30 of 40




7.      State every basis, in fact and in the terms of Plaintiffs policy, for Defendant's failure to pay
for Plaintiffs full claims.

RESPONSE:


8.      State the legal theories and describe the factual bases, for your contention that Defendant fully
complied with each of the claims handling requirements codified in Tex. Ins. Code §541.060, the
violation of which is alleged in Plaintiffs current live pleading against Defendant.

RESPONSE:


9.       State the legal theories and describe the factual bases for your contention that Defendant fully
complied with each of the claims handling requirements codified in Tex. Ins. Code §542.055, in that
Defendant followed all statutory deadlines, and by no later than the 15th day of notice of the claim (in the
event ofa weather-related catastrophe or major natural disaster, as defined by the commissioner, the claim­
handling deadlines under this subchapter are extended for an additional 15 days acknowledged receipt of
the claim, commenced investigation of the claim, and requested any proper documents from Plaintiffs
reasonably believed necessary to conduct such investigation, made additional requests during the
investigation as necessary, and if acknowledgment of receipt of the claim was not in writing, made record
of the date, manner and content, as refuted in Plaintiffs current live pleading against Defendant.

RESPONSE:


 10.     State the legal theories and describe the factual bases for your contention that Defendant fully
complied with each of the claims handling requirements codified in Tex. Ins: Code §542.056, in that
Defendant followed all statutory deadlines by notifying Plaintiffs in writing the acceptance or rejection
of Plaintiffs claim no lata than the 15th business day after receipt of any requested information from
Plaintiffs, (in the event of a weather-related catastrophe or major natural disaster, as defined by the
commissioner, the claim-handling deadlines under this subchapter are extended for an additional 15 days),
including stating the reason ifrejected or explanation ofwhy Defendant could not do so within that time, as
refuted in Plaintiffs current live pleading against Defendant.

RESPONSE


11.      State the legal theories and describe the factual bases for your contention that Defendant fully
complied with each of the claims handling requirements codified in Tex. Ins. Code §542.058, in that
Defendant after receiving all items, statements, and forms reasonably requested and required under §
542.055, delays payment of the claim for a period exceeding the period specified by other applicable
statutes or, if other statutes do not specify a period, for more than 60 days, the insurer shall pay damages
and other items as provided by § 542.060, except where it is found as a result of aibitration or litigation
                                                Page 9 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 31 of 40




that a claim received by an insurer is invalid and should not be paid by the insurer, receiving all necessary
information, Defendant did not delay in making payments for more than 60 days, as refuted in Plaintiffs
current live pleading against Defendant.

RESPONSE:


12.     For each investigation by a Texas governmental agency within the last five years into
Defendant's practices when handling first party claims for property damage coverage under
homeowner/commercial policies, state the name of the agency, the names of all investigators, and the
names of all government representatives with whom Defendant communicated for purposes of the
investigation.

RESPONSE:

13.     Please state whether Defendant took, or is aware of the taking of, a recorded statement and/or
examination under oath ofany representative, or agent of, or any person employed by, Plaintiffregarding the
claim made the basis of this lawsuit. If a recorded statement and/or examination under oath was taken,
please state the date it was taken and the name of the person taking the statement. Please also state
whether the statement was transcribed, where the statement is currently located, and/or the last place
Defendant saw a transcription of same.

RESPONSE:

14. Identify by name or company name, address, and telephone number any engineers) and/or
engineering company(s), used to evaluate Plaintiffs claim(s), the name(s) of each prior claim each such
person(s) and/or company(s) wotked for Defendant, the date(s) of the reports, and the address of the
Property for which the inspection was done.

RESPONSE:


15.   For each of die above listed engineers) or engineering company(s), list the compensation received
from Defendant for any services and work performed in the last five years.

RESPONSE:




                                               Page 10 of 10
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 32 of 40
                                                                                                                            File
                                                                                                             2/25/2019 8:39 A!
                                                                                                               Esther Oegollad
                                                                                                                   District Cler
                                                                                                                  Webb Distri(
                                                                                                            Esmeralda Alvarad
                                      CAUSE NO.                                                             2019CVH000358D

HOMERO MORALES                                         §                       IN THE DISTRICT COURT
                                                       §
                                                       §
V.                                                     §                              JUDICIAL DISTRICT
                                                       §
                                                       §
ALLSTATE TEXAS LLOYD'S                                 §                         WEBB COUNTY, TEXAS

              PLAINTIFFS FIRST SET OF REQUESTS FOR ADMISSIONS TO
                     DEFENDANT ALLSTATE TEXAS LLOYD’S

TO:     DEFENDANT ALLSTATE TEXAS LLOYD’S, by and through its registered agent, C T
        Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      Pursuant to the Texas Rules of Civil Procedure, PlaintifThereby serves his First Set of Requests for

Admissions to Defendant, ALLSTATE TEXAS LLOYD’S (hereinafter referred to as "Defendant"), and

requests that it answer each request separately, fully and in writing on or before fifty (50) days after service

of these requests.

                                                   Respectfully submitted,

                                                   KETTERMAN ROWLAND & WESTLUND
                                                   16500 San Pedro, Suite 302
                                                   San Antonio, Texas 78232
                                                   Telephone:     (210)490-7402
                                                   Telefacsimile: (210)490-8372


                                           BY:     /s/ Lauren P. Spencer
                                                   ROBERTA. POLLOM
                                                   State Bar No. 24041703
                                                   LAUREN P. SPENCER
                                                   State Bar No. 24096336

                                                   ATTORNEYS FOR PLAINTIFF




                                                  Page 1 of9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 33 of 40




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served, along
with Plaintiffs Original Petition, to the following representative for the Defendant:

       C T Corporation System
       1999 Bryan Street, Suite 900
       Dallas, Texas 75201

       Registered Agentfor Defendant

       on this the 25th day of February 2019.


                                                /s/ Lauren P. Spencer
                                                LAUREN P. SPENCER




                                             Page 2 of9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 34 of 40




                                          INSTRUCTIONS

I       Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document's numbers). There is a
duty to supplement any answer made to the request for documents when the original answer is no
longer true, or was incorrect or incomplete when made.

2.       For each document or other requested information that you assert is privileged or is not
discoverable, identify that document or other requested information. State the specific grounds for
the claim of privilege or other applicable ground for exclusion. Also, for each document you claim
is not discoverable, state the date of the document, the name, job title, and address ofthe person who
prepared it; the name, address and job title of the person to whom it was addressed, circulated, or
who saw it; the name, job title, and address of the person now in possession of the document; a
description of the subject matter of the document; the document’s present location; and the
custodian for the document.

3.       For a document that no longer exists or cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document's existence or any facts about
the lost document.

4.      The documents produced pursuant to the following requests for documents are considered
to be authentic unless a proper objection is asserted as to the documents' authenticity under the Texas
Rules of Civil Procedure.




                                              Page 3 of 9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 35 of 40




                                              DEFINITIONS

      The following definitions shall have the following meanings, unless the context of the requests
for documents require otherwise:

1.      '‘PLAINTIFF’" means HOMERO MORALES, along with his family members, agents,
representatives, and all other persons acting in concert with him, or under his control, whether
directly or indirectly, including any attorney.

2.      "DEFENDANT," means ALLSTATE TEXAS LLOYD’S, along with its agents,
representatives, and all other persons acting in concert with it, or under its control, whether directly or
indirectly, including any attorney.

3.       "DOCUMENT," "DOCUMENTS" and "DOCUMENTATION” are used in their
broadest sense and mean all written, printed, typed, recorded, or graphic matter of every kind and
description, source and authorship, both originals and all nonidentical copies thereof, and all written,
printed, typed, recorded, or graphic matter of every kind and description, both originals and copies, and
all attachments and appendices thereto, in your possession, custody or control, or known by you to
exist, irrespective of whether the writing is one intended for or transmitted internally by you, or
intended for or transmitted to any other person or entity, including without limitation any government
agency, department, administrative or private entity or person. Without limiting the foregoing, the
terms "document" and "documents" include handwritten, typewritten, printed, photocopied,
photographic or recorded, stenographic, computer-generated, computer-installed or electronically
stored matters, however and by whomever produced, prepared, reproduced, disseminated or made,
and includes communications in words, symbols, pictures, sound recordings, films, tapes and
information stored in, or accessible through, computer or other information storage or retrieval
systems, together with the codes and/or programming instruction and other materials necessary to
understand and use such systems. For purposes of illustration and no limitation, "documents” includes:
accounts; advertising; affidavits; agendas; agreements; analyses; analytical records; announcements;
appointment books; appraisals; articles; bills; statements and other records of obligations and
expenditures; books; brochures; bulletins; calendars; checks; cancelled checks, vouchers, receipts and
other records of payments; charts, drawings; check registers; checkbooks; circulars; collateral files
and contents; communications; compilations; confirmations; consultant's reports; contracts; corporate
by-laws; corporate charters; correspondence; credit files and contents; data compilations from which
information can be obtained (including matter used in data processing); deeds of trust; deposit slips,
diaries, diary entries; drafts; envelopes; folders or similar containers; expense reports; facsimile
transmissions; files; film tape; financial statements; forecasts; graphs; guaranty agreements; instructions,
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of financial data;
letters; letters of credit; lists; log books; logs, notes or memoranda of telephonic or face-to-face
conversations; manuals; maps, marginal notations; memoranda of all kinds to and from any persons,
agencies or entities; messages; microfilm; microfiche; minutes; minute books; notes; notebooks;
notices; pamphlets; parts lists; papers; photographs, press releases; printed



                                                 Page 4 of 9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 36 of 40




matter (including published books, articles, speeches and newspaper clippings); printouts; programs;
punch cards; purchase orders; receipts; recommendations; records; records of administrative, technical
and financial actions taken or recommenced; reports; safety deposit boxes and contents and records
of entry; schedules; security agreements; sell orders; sound recordings; specifications; speeches;
statement of bank accounts; statements, interviews; statistical data; statistical statements, stock
transfer ledger; studies; surveys; tables; tabulations; tape or disk recordings; tape programs; technical
and engineering reports, evaluations; advice; recommendations; commentaries; conclusions; studies;
test plans; manuals; procedures; data; reports; results and conclusions; summaries, minutes, notes
and other records and recording of any conference, meetings, visits, negotiations, statement,
interviews or telephone conversations; other summaries; telegrams; teletypes, telexes and other
communications sent or received; time records; telephone bills or records; trade letters; transcripts of
hearings; transcripts of testimony; UCC instruments; video recordings; visitor records; vouchers;
work assignments; work sheets; work papers; and all other printed, written, handwritten, typewritten,
recorded, stenographic, computer-generated, computer-stored or electronically stored matter,
however or by whomever produced, prepared, reproduced, disseminated or made, the contents of
which relate to, discuss, consider or otherwise refer to the subject matter of the particular discovery
requested.

4.     "PERSON" includes individuals, associates of individuals, partnerships, joint-stock
companies, corporations, or trustee or receiver of an individual, association of individuals, joint-
stock company or corporation, and any other type of entity or institution, whether formed for
business or any other purposes.

5.      "PARTY" shall mean any party whomsoever to the dispute, and includes each party’s agents,
employees, attorneys, representatives, predecessors, successors, affiliates, partners, officers,
directors, principals and any and all other persons acting or purporting to act on the party's behalf or
under the party's control. For purposes of the duty to supplement, the term also includes entities,
which become parties subsequent to the date this request for documents is served.

6.      "RELATING TO" and or "RELATES TO" means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.

7.      "CONCERNING" means, in whole or in part, directly or indirectly, referring to, relating to,
connected with, commenting on, responding to, showing, describing, analyzing, reflecting, and
constituting.

8.      "COMMUNICATION" means the transmission, sending and/or receipt of information of any
kind by or through any means, including but not limited to speech, writings, language (machine, foreign
or otherwise), computer electronics of any kind (e.g., email), magnetic tape, videotape, photographs,
graphs, symbols, signs, magnetic or optical disks, "floppy disks", CD-ROM disks, sound, radio or
video signals, telecommunication, telephone teletype, facsimile, telegraph, microfilm, microfiche,
photographic film of any type and other media of any kind. The term "communication" also
includes, without limitations, all "records" (as hereafler defined) and all inquiries, discussions,
conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demands, complaints, and press, publicity or trade releases.


                                               Page 5 of 9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 37 of 40




9.      "RECORD(S)" means all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or
otherwise, all drafts, alterations, modifications, changes and amendments, graphic or any electronic
or mechanical records or representation of any kind, created during the period 2000 to present. Any
electronic records or computer data which may exist shall be produced in ASCii comma delimited to
fixed length filed format and shall include all files, records, instructions, codes or other information
necessary to retrieve the data. Electronic data should be produced in Microsoft Access 95 or
Microsoft Access 95, 97 or.2000 (MDB) formal, Dbase (DU) format, Excel (xls) format or ASCii
comma delimited or fixed length format (txt) and shall include all file, record and field format
definitions and the instructions, codes or information necessary to retrieve the data. Such electronic
data should be provided on one of the following media. Zip disk, Jaz disk, CD-ROM or 3.5" floppy
disk.

10.     "DATE" means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

11.     "DESCRIBE" and "IDENTIFY,” when referring to a person, require statements of the
following:

a      The full name.
b.     The present or last known residential address.
c.     The present or last known residential and office telephone numbers.
d.     The present occupation, job title, employer, and employer's address at the time of the event
       or period referred to in each particular request.
e.     In the case of any person other than an individual, identify the officer, employee, or agent
       most closely connected with the subject matter of the request and identify the officer who is
       responsible for supervising that officer or employee.

12.     "DESCRIBE" and IDENTIFY,” when referring to a document, are defined to require that
you state the following:

a.     The nature (e.g., letter, handwritten note) of the document
b.     The title or heading that appears on the document
c      The date of the document and the date of each addendum supplement, or otheraddition or
       change.
d      The identity of the author and of the signer of the document, and of the person on whose
       behalf or at whose request or direction the document was prepared or delivered.

e      The present location of the document, and the name, address, position, or title, and
       telephone number of the person or person having custody of the document.

13.     The words "AND" and "OR" should be construed either conjunctively or disjunctively as
required by the context to bring within the scope of these discovery requests any answer, response or
document that might be deemed outside its scope by another construction.


                                              Page 6 of 9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 38 of 40




14.     "PERTAINS TO" or "PERTAINING TO" means relates to, refers to, contains, concerns,
describes, embodies, mentions, constitutes, supports, corroborates, demonstrates, proves, evidences,
shows, reflects, refutes, disputes, rebuts, controverts or contradicts.

15.   The term "LAWSUIT" means Homero Morales v. Allstate Texas Lloyd’s; In the
Designated Judicial District Court of Webb County, Texas.

16.    "RESIDENCE" and/or "PROPERTY" refers to the home located at 1935 Denmark Lane,
Laredo, Texas 7S045.




                                             Page 7 of 9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 39 of 40




    PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANT
                        ALLSTATE TEXAS LLOYD’S


REQUEST FOR ADMISSION NO. 1
Defendant insured Plaintiffs property against wind and hail damage.

REQUEST FOR ADMISSION NO. 2
Plaintiffs property sustained wind damage as a result of the windstorm that makes the basis of
this lawsuit.

REQUEST FOR ADMISSION NO. 3
Plaintiffs property sustained hail damage as a result of the wind and/or hail storm that makes the
basis of this lawsuit.

REQUEST FOR ADMISSION NO. 4
Defendant improperly and unreasonably adjusted Plaintiffs claim.

REQUEST FOR ADMISSION NO. 5
Defendant performed an outcome-oriented investigation of Plaintiffs claim.

REQUEST FOR ADMISSION NO. 6
Defendant did not conduct a reasonable investigation of Plaintiff s damage.

REQUEST FOR ADMISSION NO. 7
Defendant failed to make an attempt to settle Plaintiffs claim in a fair manner.

REQUEST FOR ADMISSION NO. 8
Defendant misrepresented to Plaintiff that the damage to Plaintiffs Property was not covered
under the Policy.

REQUEST FOR ADMISSION NO. 9
It was reasonably clear that Plaintiffs damages exceeded the Policy deductible.

REQUEST FOR ADMISSION NO. 10
Defendant has a duty to pay for damages covered under the Policy that are not otherwise excluded.

REQUEST FOR ADMISSION NO. 11
Defendant has a duty to conduct a reasonable investigation.

REQUEST FOR ADMISSION NO. 12
While handling a claim that is covered under Defendant’s policy, Defendant has a duty to give its
insureds the benefit of the doubt.

REQUEST FOR ADMISSION NO. 13
The date of the occurrence, which caused the damages claimed by Plaintiff is May 21, 2017.


                                            Page 8 of 9
Case 5:19-cv-00056 Document 1-2 Filed on 04/22/19 in TXSD Page 40 of 40




REQUEST FOR ADMISSION NO. 14
Defendant’s Adjuster did not perform scientific testing regarding the causation of Plaintiff's
damages to the roof.

REQUEST FOR ADMISSION NO. 15
Defendant conducted a visual inspection only of the Property.




                                           Page 9 of 9
